199 F.2d 268
HOBBS,v.SWENSON.
No. 6481.
United States Court of Appeals Fourth Circuit.
Argued Oct. 6, 1952.Decided Oct. 8, 1952.

Joseph Hobbs, Jr., pro se.
Ambrose T. Hartman, Sp. Asst. Atty. Gen. of Maryland (Hall Hammond, Atty. Gen. of Maryland, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus.  On January 7, 1947 appellant pleaded guilty in a Maryland state court to a charge of robbery and was sentenced to a term of imprisonment.  He contends that counsel were not appointed to advise him, that he was not allowed to present witnesses in his behalf and that he was not allowed to question the witnesses against him.  Appellant has repeatedly made application for habeas corpus to the state courts which have been denied and the Supreme Court of the United States has denied certiorari.  State ex rel. Hobbs v. Warden, Md., 70 A.2d 814, Hobbs v. Warden, Md., 80 A.2d 38, Id., 341 U.S. 936, 71 S.Ct. 851, 95 L.Ed. 1364.  It appears also that prior applications have been made to both United States Judges in the District of Maryland and have been denied by them.  The application from the denial of which this appeal was taken presents no such unusual circumstances as would have warranted the District Judge in issuing a writ of habeas corpus in such situation.  The application appears to be entirely without merit; but we are without jurisdiction to consider the appeal because there is no certificate of probable cause as required by 28 U.S.C.A. 2253.  Bernard v. Brady, Warden, 4 Cir., 164 F.2d 881; Berman v. Swenson, Warden, 4 Cir., 177 F.2d 717; Hansen v. Warden, 4 Cir., 198 F.2d 470.


2
Appeal dismissed.